Citation Nr: 1811299	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-27 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1968 to December 1977.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge during a September 2016 hearing.  A transcript is of record. 

The Board notes that, in February 2016, a power of attorney was executed via VA Form 21-22a, listing a private attorney as the Veteran's representative.  The Veteran's appeal was certified to the Board one year prior, in February 2015.  In September 2016, the Veteran's representative brought a Motion to Withdraw Representation of the Veteran.  Pursuant to 38 C.F.R. § 20.608(b)(2) (2017), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in an appeal unless good cause is shown on motion in writing that complies with the criteria set forth in 38 C.F.R. § 20.608(b)(2).  In accordance with this provision, the September 2016 motion contained an explanation for the decision to withdraw representation of the Veteran, the Veteran's name and VA file number, and a signed statement indicating that a copy of the motion was sent to the Veteran via U.S. mail at his current address.  Although the motion was filed with VA Central Office, rather than with the Office of the Principal Deputy Vice Chairman at the address indicated in the regulation, the Board finds that the requirements for a Motion to Withdraw Representation are substantially met and the motion is granted.  

Although the Veteran initially claimed service connection for PTSD, other psychiatric diagnoses are documented in the record demonstrating that the scope of this claim should be construed more broadly as a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue accordingly.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, this claim must be remanded to obtain an adequate VA medical opinion.  VA's duty to assist includes obtaining a medical examination or medical opinion when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA medical opinion on file is insufficient to decide the claim.  Following a VA mental health examination in July 2013, the examiner diagnosed the Veteran with bipolar disorder and noted that his disorder is characterized, in part, by impulsivity.  Specifically, the examiner stated that the Veteran is aware of his impulsivity during his hypomanic stages.  As to the onset of the disorder, the examiner noted the Veteran's belief that it first presented prior to a psychiatric hospitalization during service in 1976, after which the Veteran was diagnosed with immature personality disorder.  However, the examiner noted that the Veteran's history indicates a degree of impulsivity in service prior to his hospitalization as evidenced by legal and behavioral issues he reported.  Later in his opinion, the examiner reiterated that the Veteran's history is marked by impulsivity, noting again the legal and behavioral trouble that began in service and continued to the present day. 

The examiner appears to determine that the Veteran's bipolar disorder did not have its onset in service, stating that the symptoms cited in the Veteran's hospitalization records from 1976 do not support the diagnosis at that time, and noting that the Veteran was then diagnosed with immature personality.  However, the examiner concedes that based upon the average age of onset for bipolar disorder, the Veteran's bipolar symptoms may have been present during active duty.  Also, he does not address the significance of the Veteran's incidences of impulsivity during service and whether or why they are distinguishable from the impulsivity he is noted to exhibit in the present day.  A medical opinion is not adequate to decide a claim if it does not consider all the relevant evidence of record.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Similarly, it is inadequate if it offers a contradictory or incomplete analysis of the Veteran's disability and nexus to service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, it remains unclear whether the Veteran's bipolar disorder had its onset in service and a remand for a new opinion is necessary to allow the Board to decide the claim. 

The record also contains a private medical opinion, dated September 2016, stating that the Veteran is currently diagnosed with bipolar disorder and PTSD, and explaining that the Veteran's current psychosocial and occupational difficulties are related to service.  Unfortunately, it is unclear whether the private examiner has identified a nexus between service and the Veteran's bipolar disorder or whether his nexus opinion applies only to the Veteran's PTSD.  Furthermore, the examiner does not provide any explanation supporting his finding of a nexus to service.  Medical opinions are of no probative value if they provide a mere conclusion without an underlying rationale.  Miller v. West, 11 Vet. App. 345 (1998).  Indeed, it is the factually accurate, fully articulated, sound reasoning for a conclusion that contributes to the probative value of a medical opinion.  Nieves-Rodriquez, 22 Vet. App. 304.  Unfortunately, this opinion is too vague to adequately aid the Board in deciding this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for any psychiatric disabilities.  The evidence obtained, if any, should be associated with the claims file.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his psychiatric disabilities.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  Once the aforementioned development is completed, obtain an examination and VA opinion as to the etiology of any current psychiatric disorder to include bipolar disorder and PTSD.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner and such review must be noted in the opinion.  

For each diagnosis rendered, the examiner must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during service or is otherwise related to or caused by service.  If PTSD is diagnosed, please identify whether the stressor is related to service. 

The examiner should address the following: 

(a)  The Veteran's legal and behavioral issues during service, to include stealing from the Base Exchange, possessing marijuana paraphernalia, writing insufficient fund checks, and disregarding Air Force Regulations; 

(b)  The Veteran's period of hospitalization during service at Wright-Patterson Air Force Base in 1976;

(c)  The Veteran's personal issues during service, to include filing bankruptcy and experiencing marital discord; and

(d)  The Veteran's separation examination in September 1977 noting that he suffers from "inadequate personality with psychopathic features."

Any opinion offered must be supported by a complete rationale. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




